.




                                             The Attorney          General of Texas
                                                              August 31, 1982
MARK WHITE
Attorney General

                                            Honorable Henry Wade                   Opinion No.MW-509
Supreme      Court Building
                                            Criminal District Attorney
P. 0. BOX 12546
Austin.   TX. 76711. 2546
                                            601 Elm Street                         Re: Longevity pay for deputy
5121475.2501                                Dallas, Texas   75202                  sheriffs
Telex    91Ol674.1367
Telecopier     51214750266                  Dear Mr. Wade:

1607 Main St., Suite 1400
                                                 Your question concerns article 3912f-7, V.T.C.S., which provides
Dallas, TX. 75201.4709                      in pertinent part as follows:
2141742.8944
                                                         (a) The commissioners court of each county in
                                                      this state with a population of not less than
4624 Alberta         Ave.. Suite      160
El Paso, TX,         799052793
                                                      150,000... shall provide longevity pay for each
915/533-3464                                          commissioned deputy of the sheriff's department in
                                                      accordance with this Act.
1220 Dallas Ave., Suite              202
                                                         (b) Each commissioned deputy shall receive, in
Houston,     TX. 77002.6966
7131650.0666
                                                      addition to his regular compensation, longevity
                                                      pay of not less than $5 per month for each year of
                                                      service in the department. Years of service in
606 Broadway.            Suite 312                    excess of 25 do not count for the purposes of this
Lubbock,  TX.          79401.3479
                                                      subsection.
6061747-5236

                                            You inform us that the policy of the Dallas County Commissioners Court
    4309 N. Tenth,     Suite B              is to calculate a deputy sheriff's "longevity pay" on the basis of his
    McAlten,     TX. 76501-1665             latest period of continuous employment in the department. You ask
    5121662.4547
                                            whether this policy is permissible, or whether article 3912f-7
                                            requires pay to be computed on the basis of the total number of years
    200 Main Plaza. Suite 400               in which a deputy is employed in the department.
    San Antonio.  TX. 76205.2797
    5121225.4191                                 Article 3912f-7 states that "longevity pay" shall be provided "in
                                            accordance with this Act." "[Tlhis Act" provides that the amount of
    An Equal      Opportunity/              such pay shall be "not less than $5 per month for each year of service
    Affirmative     Action     Employer     in the department."      (Emphasis added).   This language is quite
                                            straightforward. Applied literally, it would preclude the policy in
                                            effect in Dallas County.

                                                 You in effect contend, however, that the phrase "for each year of
                                            service in the department" should not be construed literally, but
                                            should be treated as if it reads as follows: "for each year of
                                            [continuous] service [during the most recent period of employment] in




                                                                   p. 1838
                                                                         .


Honorable Henry Wade - Page 2   cm- 509




the department." Essentially, you argue that: (1) the purpose of
article 3912f-7 is not merely to provide deputies with additional
compensation, but is to reward continuous employment and thereby
create an incentive for deputies to remain in the same sheriff's
department; and (2) the legislature's choice of the word "longevity,"
which is defined in Webster's New Collegiate Dictionary as "long
continuance; esp. seniority," indicates that it had continuous, and
not total service in mind when it enacted the statute. Webster's New
Collegiate Dictionary 678 (5th ed. 1977).

     For the following reasons, we conclude that there is in this
instance no legitimate basis for departing from the literal language
of the statute.

     As the Texas Supreme Court stated in Sweeny Hospital District v.
w,    378  S.W.Zd 40 (Tex. 1964), courts will rewrite statutes only
"when necessary to give effect to legislative intent, provided the
intent... is clearly disclosed by the remainder of the statute."
(Emphasis added). See State v. Shoppers World, Inc., 380 S.W.Zd 107
(Tex. 1964).    In this instance, we are not persuaded that the
legislature's intent in enacting article 3912f-7 must have been to
reward only continuous employment. It could just as plausibly have
been to reward deputies for their total experience in a department,
whether acquired on a piecemeal basis or not, in order to encourage
experienced officers to return to service. Since the statute does not
"clearly disclose" that the legislature's intent was to reward only
continuous employment, we decline to add to the statute the words
which would be "necessary to give effect to that intent." Sweeny
Hospital District v. Carr, a.

     Your second argument places too much emphasis upon the word
"longevity" and not enough upon the other words in the statute. Even
if we assume arguendo that "longevity pay" usually suggests pay based
upon uninterrupted seniority or length of continuous service, it does
not follow that the term has this meaning in all contexts. When
construing statutes, one must look not just to isolated words, but to
the entire act. Ex parte Pruitt, 551 S.W.2d 706 (Tex. 1977); Ex parte
Roloff, 510 S.W.2d 913 (Tex. 1974).        When article 3912f-7 is
considered in its entirety, it becomes clear that in the context of
this statute the term "longevity" has been defined by the legislature
toean   a prescribed amount of money "for each year of service in the
department" without modification.

     It has been suggested that Attorney General Opinion MW-100 (1979)
requires a different result. However, that opinion merely addressed
the question of whether a period of military service which comes
between two periods of service with the state is to be counted for
longevity purposes under article 6813d, V.T.C.S. Neither it nor other
opinions of this office, see, e.g., Attorney General Opinions M-250




                                p. 1839
                    I               I




Honorable Henry Wade - Page 3 (MW- 509




(1968); M-886 (1971). even touch upon the question of whether two
interrupted periods of employment are to be combined for longevity
purposes under either article 6813d or article 3912f-7.

     You also ask whether article 3912k, V.T.C.S., which provides that
county commissioners shall fix the amount of compensation for deputies
paid wholly from county fund, controls over article 3912f-7. Article
3912k was adopted at the Sixty-second Legislative Session, while
article 3912f-7 was adopted at the Sixty-third Legislative Session.
Since article 3912f-7 is the more recent and more specific statute, it
controls article 3912k where the two conflict.

     In summary, we conclude that article 3912f-7, V.T.C.S., requires
that deputy sheriffs be given "not less than $5 per month for each
year of service in the department," whether or not such service is
continuous. See Taylor v. Firemen's and Policemen's Civil Service
Commission, 616.W.Zd   187 (Tex. 1981).

                              SUMMARY

             Article 3912f-7, V.T.C.S., requires that deputy
          sheriffs be given "not less than $5 per month for
          each year of service in the department," whether
          or not such service is continuous.

                                         Very truly yours,



                                         MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Bruce Youngblood




                                   p. 1840